Title: James Logan to Peter Collinson, 28 February 1750
From: Logan, James
To: Collinson, Peter



Dear Peter
Stenton 12 mo [February] 28 1749/50
I have Spent most of this day for the first time with thy friend Kalm accompanied with B. Franklin, and I know not what to make of him, nor of his Journey to Canada, where, after the whole last winter Spent at a Swedish Woman’s House near Newcastle, he Spent near five Months, and dined many times at the Governors at Quebec, without Seeing during the 8 Months or more that he had been here, any one person that I could hear of, but B.Franklin and Jno. Bartram, and he talks of returning to Canada again, but on what business I cannot learn. The Swedes had a Colony Sent in this River under Christina their Queen, but because they were neglected by their own People at home, they were obliged to Surrender to the Low Dutch, who being attack’d by an English Fleet and army Surrendred to them about 1664, and the Same Lowlanders in 1672 recovering the Countrey again were obliged the Succeeding year to resign all their pretensions to it to the English. But the principal of these Actions were at the North River and New Amstel now called Hudsons River and New York. This Delaware was called the South River, and the Dutch in it built the town of Newcastle. The Swedes are not much encreased and in my time here (now above 50 years) are much Anglified as our Term is, nor if we had a War now with France Should we have any reason to apprehend the French in conjunction with the Swedes were they to joyn them, for B. Franklin found a way in 1747 to put the Countrey on raising above 120 Companies of Militia of which Philadelphia raised ten, of about a hundred men each with Some few Germans amongst them, and the women were So Zealous that they furnished ten pair of Silk Colours wrought with various Mottoes. The Serjeants had also Halberds &c. &c., but in all the rest Scarce one for they all vote for the Quakers purely to Save their own Money. Benjamin also was the Sole Author of two Lotteries that raised above Six thousand pounds of our Money to pay for the Charge of Batteries on the River. And tho’ we had now a war with France we Should be Secure against any common Attempt, as lying So far up the River. In Short he is an excellent yet a humble man, and carried himself a Musket among the Common Soldiers. He is now also putting forward an Academy for the improvement of Youth, for which he is [has] already got Subscriptions for above five hundred pounds per annum for five years and has a full dependance of finding wayes to continue it for futurity. But I must here add that thou hast Seen my Tully of old Age of which he printed a thousand and of these I Sent over a dozen but they were taken in the first of the French War in 1744. He also Sent over to Wm. Strahan a Printer in or near Fleet Street 2 or 3 years after 300 of them (to whom he only directs to Wm. Strahan Printer in London) of which he has no further account but that they were received and would not Sell, by reason that there was another version lately published which I Suspect, and therefore I beg thee to find that Strahan and expostulate with him, but on a further thought I shall write to Jno. Whiston William’s Son at Boyles Head in Fleet Street and for the present bid thee [farewell.] Thy Affectionate
J.L.
P.S. I have read all the first Vol. of Wm. Whiston’s life and look’d over the 2d and I pity him. Pray call on his Son telling him where I have wrote to thee of Wm. Strahan, and if thou canst learn, please to inform me what profession of Religion Jno. Makes. His father now professes himself a Baptist.
2d P.S. Pray do not imagine that I overdoe it in my Character of BF for I am rather short in it and I hope to convince thee when an opportunity offers free of Postage that what I wrote in my last by Capt. James of his Magical Squares is truly Astonishing. And if thou art free in thy communication with our Proprietor he can shew thee his (B.F.’s) Proposals relating to the Education of Youth in Pensilvania, a tract 8vo, also a large Sheet called Constitutions of the Publick Academy in the City of Philadelphia in which he first put me at the Head of the Trustees unknown to me and I refused it, yet being left open in a few Weeks I accepted of it, for it was at first proposed to me that [the Library?] I was about to Settle on the Publick would be [remainder missing]. But what I principally esteem him for, is not those Squares tho’ they are commendable but his real Service to the Countrey in being Instrumental in Saving it by his contriving the plan [of] his 2 Lotteries for the Charges of Batteries his borrowing Great Guns from N York but with W. Allen’s Assistance but he is the prime actor in all this as he is in the Academy. Certain conceited people when Whitefield came first over and having had leave to preach in the publick Church two or three times and afterwards on its being denied to him, contributed to build a House large enough for him to preach in and therefore by the favour of a good woman who obliged them by Some means in the Ground for it built a House one hundred feet lo[ng] 70 ft. br[oad] and about 35 ft. high which the Trustees of the Academy have purchased. I have now wrote to John Whiston who I hope will take care of the business of Strahan and thou needs not to Speak to him about it otherwise than as thou pleases and thou may in like manner Speak to Strahan or forbear.

J L

